DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3. 	Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 11,017,296. Although the claims at issue are not identical, they are not patentably distinct from each other because the examined application claims 1 and 11 are either anticipated by or would have been obvious over the reference claim(s) 1 and 9, respectively as shown in the following comparison.

Examined Application Claims
Reference Patent Claims
1. A method comprising: 
 	inputting a plurality of frames of a video stream to a first neural network; 
 	accessing first output from the first neural network; 
 	generating one or more eccentricity maps using one or more RGB channel intensity vectors associated with the frames;
 	inputting the eccentricity maps to a second neural network; 
 	accessing second output from the second neural network; 
 	fusing the first output and second output into a fused output; and 
 	classifying an action occurring in the video stream from the fused output.
1. A method comprising:
    inputting a plurality of frames of a video stream to a first neural network;
    accessing first output from the first neural network;
    encoding motion information from the plurality of frames in one or more eccentricity maps; 
   
    inputting the eccentricity maps to a second neural network; 
    accessing second output from the second neural network; 
    fusing the first output and second output into a fused output; and 
     classifying an action occurring in the video stream from the fused output.
11. A computer system, the computer system comprising: 
 	a processor; and 
 	system memory coupled to the processor and storing instructions configured to cause the processor to: 
 	access a plurality of frames from a video stream; 
 	input the plurality of frames to a first neural network; 
 	generate one or more eccentricity maps using one or more RGB channel intensity vectors associated with the frames; 
 	input the one or more eccentricity maps to a second neural network; 
 	access first output from the first neural network; 
 	access second output from the second neural network; and 
 	fuse the first output and second output into a fused output classifying an action occurring in the video stream from the fused output, wherein the fused output includes classified features of the first output and classified features of the second output.
9. A computer system, the computer system comprising: 
   a processor; and 
   system memory coupled to the processor and storing instructions configured to cause the processor to: 
    access a plurality of frames from a video stream;
   input the plurality of frames to a first neural network; 
    derive one or more eccentricity maps from the plurality of frames; 
  

    input the one or more eccentricity maps to a second neural network; 
    access first output from the first neural network;
    access second output from the second neural network; and
    fuse the first output and second output into a fused output classifying an action occurring in the video stream from the fused output, wherein the fused output includes classified features of the first output and classified features of the second output.


 	Correction is required.


Claim Rejections - 35 USC § 112
3. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



4. 	Claims 9 and 19 recite the limitation "variable" in “variable learning rate”.  Wherein claims 9 and 19 respectively depend on claims 6 and 16, which recite “constant learning rate”. As such, there shows insufficient antecedent basis for this limitation, i.e., variable learning rate, in the claims 9 and 19.
 	Correction is required.


Claim Rejections - 35 USC § 102
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




7. 	Claim(s) 1-5, 10-15 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (Publication No. US 2017/0344884).
 	Regarding claim 1. Lin teaches a method (Lin, the Abstract), comprising: 
 	inputting a plurality of frames of a video stream to a first neural network (Lin, Figure 2, pp [37]-[40]); 
 	accessing first output from the first neural network (Lin, Figure 2, pp [37]-[40]); 
 	generating one or more eccentricity maps using one or more RGB channel intensity vectors associated with the frames (Lin, Figure 3, pp [41]-[42]);
 	inputting the eccentricity maps to a second neural network (Lin, Figure 3, pp [41]-[42]; Figure 4, pp [43]-[47]); 
 	accessing second output from the second neural network (Lin, Figure 3, pp [41]-[42]; Figure 4, pp [43]-[47]); 
 	fusing the first output and second output into a fused output (Lin, Figure 3, pp [41]-[42]; Figure 4, pp [43]-[47]); and 
 	classifying an action occurring in the video stream from the fused output (Lin, Figures 12 and 13, pp [74]-[79]).
 	Regarding claim 11. Lin teaches a computer system (Lin, the Abstract), the computer system comprising: 
 	a processor; and 
 	system memory coupled to the processor and storing instructions configured to cause the processor to: 
 	access a plurality of frames from a video stream (Lin, Figure 2, pp [37]-[40]); 
 	input the plurality of frames to a first neural network (Lin, Figure 2, pp [37]-[40]); 
 	generate one or more eccentricity maps using one or more RGB channel intensity vectors associated with the frames (Lin, Figure 3, pp [41]-[42]); 
 	input the one or more eccentricity maps to a second neural network (Lin, Figure 3, pp [41]-[42]; Figure 4, pp [43]-[47]); 
 	access first output from the first neural network (Lin, Figure 2, pp [37]-[40]); 
 	access second output from the second neural network (Lin, Figure 3, pp [41]-[42]; Figure 4, pp [43]-[47]); and 
 	fuse the first output and second output into a fused output classifying an action occurring in the video stream from the fused output (Lin, Figure 3, pp [41]-[42]; Figure 4, pp [43]-[47]), wherein the fused output includes classified features of the first output and classified features of the second output (Lin, Figures 12 and 13, pp [74]-[79]).   
 	Regarding claim 2. Lin teaches the method of claim 1, wherein each eccentricity map includes motion information associated with the frames (Lin, Figures 8-11, pp [68]-[71]).     
 	Regarding claim 3. Lin teaches the method of claim 1, wherein each eccentricity map is a grayscale image (Lin, Figures 8-11, pp [68]-[71]).  
 	Regarding claim 4. Lin teaches the method of claim 1, wherein generating an eccentricity map further comprises: 
 	generating a vector mean as a function of an RGB channel intensity vector using a first recursion (Lin, pp [24], [48]-[50]); and 
 	generating a scalar variance as a function of the RGB channel intensity vector and the vector mean using a second recursion (Lin, pp [24], [48]-[50]).      
 	Regarding claim 5. Lin teaches the method of claim 1, wherein generating an eccentricity map includes computing an eccentricity (Lin, pp [26]-[28]).       
 	Regarding claim 10. Lin teaches the method of claim 1, wherein an eccentricity map is computed at a time instant using frames substantially immediately prior to the time instant (Lin, Figures 8-11, pp [67]-[71]).       
 	Regarding claim 12. Lin teaches the apparatus of claim 11, wherein each eccentricity map includes motion information associated with the frames (Lin, Figures 8-11, pp [68]-[71]).  
 	Regarding claim 13. Lin teaches the apparatus of claim 11, wherein each eccentricity map is a grayscale image Lin, Figures 8-11, pp [68]-[71]).  
 	Regarding claim 14. Lin teaches the apparatus of claim 11, wherein processor is further configured to: 
 	generate a vector mean as a function of an RGB channel intensity vector using a first recursion (Lin, pp [24], [48]-[50]); and 
 	generate a scalar variance as a function of the RGB channel intensity vector and the vector mean using a second recursion (Lin, pp [24], [48]-[50]).  
 	Regarding claim 15. Lin teaches the apparatus of claim 11, wherein the processor computes an eccentricity to generate an eccentricity map (Lin, pp [26]-[28]).       
 	Regarding claim 20. Lin teaches the apparatus of claim 11, wherein an eccentricity map is computed at a time instant using frames substantially immediately prior to the time instant (Lin, Figures 8-11, pp [67]-[71]).      


Claim Rejections - 35 USC § 103
8. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11. 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


12. 	Claim(s) 6-9 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (Publication No. US 2017/0344884) and further in view of Mathieu et al. (Publication No. US 2018/0137389).
 	Regarding claim 6. Lin does not teach the method of claim 5, wherein the eccentricity is computed based on a constant learning rate. 
	Mathieu teaches “the eccentricity is computed based on a constant learning rate” (Mathieu, pp [35], [42]-[43]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Lin by incorporating teachings of Mathieu, method and system for deep multi-scale video prediction using a learning training algorithm to receive a plurality of input frames of a video sequence associated with times to predict and to generate models with learning rates to be determined by mathematical formulas including multiple considered factors such as training image frames predictions, loss functions Gradient Difference Loss GDL, truth images, pixel intensities differences, images similarities, etc., thus the method provides the best output video prediction based on the deep multi-scale video learning samples over time periods in order to be able to provide accurate predictions of constructing image evolution  for the training models based on input frames at a high accurate level. 
 	Regarding claim 7. Lin, as modified by Mathieu, teaches the method of claim 6, wherein the eccentricity is computed using a moving window (Lin, Figures 5 and 6, pp [58]-[62]; and Mathieu, pp [39], [48]-[50]).       
 	Regarding claim 8. Lin teaches the method of claim 7, wherein a width of the moving window is equal to the reciprocal of the constant learning rate (Lin, Figures 5 and 6, pp [58]-[62]; and Mathieu, Figures 5A-5H, pp [46], [53]-[54]).         
 	Regarding claim 9. Lin teaches the method of claim 6, wherein the variable learning rate has a value of approximately 0.05 (Mathieu, pp [35], [42]-[43]).  
 	Regarding claim 16. Lin does not teach the apparatus of claim 15, wherein the eccentricity is computed based on a constant learning rate. 
  	Mathieu teaches “the eccentricity is computed based on a constant learning rate” (Mathieu, pp [35], [42]-[43]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Lin by incorporating teachings of Mathieu, method and system for deep multi-scale video prediction using a learning training algorithm to receive a plurality of input frames of a video sequence associated with times to predict and to generate models with learning rates to be determined by mathematical formulas including multiple considered factors such as training image frames predictions, loss functions Gradient Difference Loss GDL, truth images, pixel intensities differences, images similarities, etc., thus the method provides the best output video prediction based on the deep multi-scale video learning samples over time periods in order to be able to provide accurate predictions of constructing image evolution  for the training models based on input frames at a high accurate level.  
 	Regarding claim 17. Lin, as modified by Mathieu, teaches the apparatus of claim 16, wherein the eccentricity is computed using a moving window (Lin, Figures 5 and 6, pp [58]-[62]; and Mathieu, pp [39], [48]-[50]).       
 	Regarding claim 18. Lin, as modified by Mathieu, teaches the apparatus of claim 17, wherein a width of the moving window is equal to the reciprocal of the constant learning rate (Lin, Figures 5 and 6, pp [58]-[62]; and Mathieu, Figures 5A-5H, pp [46], [53]-[54]).       
 	Regarding claim 19. Lin, as modified by Mathieu, teaches the apparatus of claim 16, wherein the variable learning rate has a value of approximately 0.05 (Mathieu, pp [35], [42]-[43]).  

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644